NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                WILLIE RAY MAZON,
                 Claimant-Appellant,
                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2010-7126
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-651, Judge William A.
Moorman.
              _________________________

              Decided: December 10, 2010
               _________________________

   WILLIE RAY MAZON, La Grange, Texas, pro se.

    KENT C. KIFFNER, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With him on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and TODD M.
HUGHES, Deputy Director. Of counsel on the brief were
MAZON   v. DVA                                           2


MICHAEL J. TIMINSKI, Deputy Assistant General Counsel,
and Y. KEN LEE, Staff Attorney, United States Depart-
ment of Veterans Affairs, of Washington, DC.
              __________________________

  Before LOURIE, SCHALL, and BRYSON, Circuit Judges.
PER CURIAM.
                        DECISION
    Willie Ray Mazon appeals the final decision of the
United States Court of Appeals for Veterans Claims
(“Veterans Court”) that affirmed the decision of the Board
of Veterans’ Appeals (“Board”) finding no clear and un-
mistakable error (“CUE”) in a 2002 Board decision deny-
ing Mr. Mazon an effective date earlier than March 21,
1989, for his service connected psychiatric disability.
Mazon v. Shinseki, No. 08-0651 (Vet. App. June 30, 2010).
We dismiss the appeal for lack of jurisdiction.


                       DISCUSSION
                            I.
    Mr. Mazon served on active duty with the United
States Army from August to November of 1976. On
March 21, 1989, he submitted a claim to the Waco Re-
gional Office (“RO”) of the Department of Veterans Affairs
(“VA”) seeking service connection for mental illness.
Subsequently, in November of 1990, the VA awarded Mr.
Mazon service connection for psychiatric disability, and in
May of 1991, the VA rated his disability noncompensable,
effective March 21, 1989, the date he submitted his claim
to the RO. After subsequent proceedings, the VA in-
creased the disability rating to 100 percent, effective
March 21, 1989. In March of 2002, the Board denied Mr.
3                                              MAZON   v. DVA


Mazon’s claim for an earlier effective date, In re Mazon,
No. 92-17 859 (Bd. Vet. App. Mar. 21, 2002), and on
January 15, 2008, the Board denied his claim of CUE in
the 2002 decision. In re Mazon, No. 05-31 243 (Bd. Vet.
App. Jan. 15, 2008). The Board’s 2008 decision denying
Mr. Mazon’s CUE claim was affirmed by the Veterans
Court on June 30, 2010, Mazon v. Shinseki, No. 08-0651
(Vet. App. June 30, 2010), and Mr. Mazon timely appealed
that decision.
                            II.
    This court’s ability to review a decision of the Veter-
ans Court is limited. Pursuant to 38 U.S.C. § 7292(a), we
may review “the validity of a decision of the [Veterans]
Court on a rule of law or of any statute or regulation . . .
or any interpretation thereof (other than a determination
as to a factual matter) that was relied on by the [Veter-
ans] Court in making the decision.” We have exclusive
jurisdiction “to review and decide any challenge to the
validity of any statute or regulation or any interpretation
thereof brought under [38 U.S.C. § 7292], and to interpret
constitutional and statutory provisions, to the extent
presented and necessary to a decision.”           38 U.S.C.
§ 7292(c). However, except to the extent that an appeal
from a decision of the Veterans Court presents a constitu-
tional issue, we “may not review (A) a challenge to a
factual determination, or (B) a challenge to a law or
regulation as applied to the facts of a particular case.” 38
U.S.C. § 7292(d)(2).
    In his brief on appeal, Mr. Mazon acknowledges that
the decision of the Veterans Court did not involve the
validity or interpretation of a statute or regulation. He
also acknowledges that the Veterans Court did not decide
any constitutional issues. At the same time, he does not
raise any constitutional issue, any issue concerning a rule
MAZON   v. DVA                                             4


of law, or any challenge to the validity or interpretation of
any statute or regulation relied upon by the Veterans
Court. Rather, he challenges the court’s affirmance of the
Board’s denial of his CUE claim by generally arguing that
he should have received an effective date earlier than
March 21, 1989. This line of argument, however, involves
a clear application of law (the law governing the effective
date of a claim) to the facts of a particular case (Mr.
Mazon’s mental condition and his claim based upon that
condition). For that reason, Mr. Mazon’s claim is beyond
the scope of our jurisdiction.
    For the foregoing reasons, the appeal is dismissed.
    No costs.
                         DISMISSED